tcmemo_2007_350 united_states tax_court geoff eyler audrey eyler petitioners v commissioner of internal revenue respondent docket no filed date michael r horn for petitioners henry n carriger for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax tax for their taxable_year we must decide whether petitioners are entitled for their taxable_year to deduct under sec_162 a the dollar_figure claimed for employee benefit programs in schedule c profit or loss from business petitioners’ schedule c included as part of their tax_return for that year we hold that they are not findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in gibson iowa at the time they filed the petition in this case at all relevant times petitioner geoff eyler mr eyler owned and operated a tiling business that involved his using certain specialized machinery for controlling water flow and for draining water during the year at issue mr eyler had one full-time_employee in his tiling business viz his spouse petitioner audrey eyler ms eyler who had been an employee of mr eyler’s tiling business since date during ms eyler performed certain services for that business for which mr 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 2the record does not disclose the type of services that ms eyler provided during for mr eyler’s tiling business eyler paid her certain annual wages at all relevant times ms eyler who suffers from melanoma experienced difficulty in obtaining a health insurance_policy in her own name at those times mr eyler as ms eyler’s em- ployer provided a verbal plan unwritten health plan of which ms eyler was aware for the benefit of ms eyler and her spouse mr eyler pursuant to the terms of that plan mr eyler as ms eyler’s employer agreed to pay for health insurance for ms eyler and her spouse mr eyler on a date not disclosed by the record prior to date mr eyler completed a preprinted application form mr eyler’s wellmark application in which he applied to wellmark blue cross and blue shield of iowa wellmark for a so- called plan iii health insurance_policy to cover himself and ms eyler in that application mr eyler identified himself as applicant and ms eyler as spouse the portion of mr eyler’s application entitled enrollment information stated in pertinent part 3the record does not disclose the amount of annual wages that mr eyler paid ms eyler during the record does however disclose that mr eyler issued to ms eyler form_w-2 wage and tax statement for that showed wages tips other compensation of dollar_figure 4the title of mr eyler’s wellmark application is not dis- closed by the record the health care plan you are applying for is please circle one plan i plan ii plan iii plan iv plan v plan vi plan vii plan viii plan ix plan x are you applying for the supplemental accident option yes no this request for coverage is for check all that apply self spouse child ren this application is for check all that apply new enrollment change adding removing dependents how do you want to pay your health premiums direct bill if so on what basis quarterly semi-annually annually automatic account withdrawal if so on what basis include a voided check monthly-1st of the month monthly-5th of the month quarterly semi-annually annually from checking or savings the amount you are submitting for health insurance is dollar_figure one check or money order per application made payable to wellmark inc the amount you are submitting for life_insurance is dollar_figure a will your employer be paying any part of the premium for this policy either directly or through wage adjustments or other means of reimbursement no yes if yes check one item below applicant is owner of a sole_proprietor business employer is deducting the full premium other please explain employer has only one eligible_employee employer has been denied the opportunity to purchase insurance due to low participation b will your premium payments for this coverage be deductible on your federal_income_tax return as a trade_or_business expense other than the special health insurance deduction available to self-employed persons no yes qualifying previous coverage date of termination of previous coverage has this coverage been in effect for consecutive months or more yes no what type of coverage did you have employer group individual short term major medical group conversion other please identify who was your previous insurer golden rule if blue cross blue shield bcbs give details below name of contract holder audrey s eyler group or employer name wellmark approved mr eyler’s wellmark application and issued a health insurance_policy to him mr eyler’s wellmark health policy that covered himself and his spouse ms eyler during mr eyler paid directly to wellmark premiums of dollar_figure health insurance premiums for mr eyler’s wellmark 5mr eyler circled plan iii as the health care plan for which he was applying 6although the box for self in mr eyler’s wellmark appli- cation was not checked the record establishes and we have found that that application was for a health insurance_policy covering both mr eyler and ms eyler health policy petitioners timely filed form_1040 u s individual_income_tax_return for their taxable_year petitioners’ schedule c pertained to mr eyler’s tiling business in that schedule petitioners claimed inter alia a deduction of dollar_figure for expenses for employee benefit programs on date respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respondent determined to disallow the dollar_figure deduction that petitioners claimed in petitioners’ schedule c for employee benefit programs because petitioners did not estab- lish that the health insurance expense incurred in qualifies as a schedule c deduction in the notice respondent also determined to allow petitioners a deduction of dollar_figure for self- employed health insurance opinion the parties submitted this case fully stipulated under rule that the parties submitted this case under that rule does not affect who has the burden_of_proof or the effect of a failure of proof rule b 95_tc_82 affd 943_f2d_22 8th cir the parties disagree over whether the burden_of_proof in 7the record does not disclose the capacity in which or the method by which mr eyler paid the dollar_figure of premiums for mr eyler’s wellmark health policy this case shifts to respondent under sec_7491 in order for the burden_of_proof to shift to the commissioner of internal revenue under that section the taxpayer must provide credi- ble evidence with respect to any factual issue relevant to determining the tax_liability of the taxpayer and comply with the applicable_requirements of sec_7491 although sec_7491 does not define the term credible_evidence the legislative_history of the statute does the legislative_history of sec_7491 provides in pertinent part credible_evidence is the quality of evidence which after critical analysis the court would find suffi- cient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief h conf rept pincite 1998_3_cb_747 as discussed below there is a material factual issue relevant to determining the tax_liability of petitioners for the year at issue as to which petitioners have not introduced credi- ble evidence within the meaning of sec_7491 and as to which the burden_of_proof does not shift to respondent under that section we turn now to whether petitioners are entitled to deduct under sec_162 the dollar_figure for employee benefit programs claimed in petitioners’ schedule c a taxpayer including the owner of an unincorporated business like mr eyler is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 including any amount_paid to an employee pursuant to an employee_benefit_plan for an expense that such employee pays or incurs sec_162 sec_1_162-10 income_tax regs however a taxpayer like mr eyler who owns an unincorporated business is not entitled to deduct health insur- ance costs that he pays or incurs for himself his spouse and his dependents except as provided in sec_162 8see albers v commissioner tcmemo_2007_144 francis v commissioner tcmemo_2007_33 9as applicable here sec_162 provides that a tax- payer like mr eyler is entitled to deduct percent of any amount that such taxpayer paid_or_incurred during for insurance that constituted medical_care for such taxpayer such taxpayer’s spouse and such taxpayer’s children sec_162 provides in pertinent part sec_162 trade_or_business_expenses l special rules for health insurance costs of self-employed individuals -- allowance of deduction -- a in general --in the case of an indi- vidual who is an employee within the meaning of sec_401 there shall be allowed as a deduction under this section an amount equal to the applicable_percentage of the amount_paid during the taxable_year for in- surance which constitutes medical_care for continued in support of their position that the dollar_figure for employee benefit programs claimed in petitioners’ schedule c is deductible under sec_162 petitioners maintain that in mr eyler paid pursuant to the unwritten health plan the premiums for mr eyler’s wellmark health policy and that such premiums are excludable from ms eyler’s income under sec_105 and or a dollar_figure as a result according to petitioners the health insurance premiums at issue are deductible under sec_162 by mr eyler as ordinary and necessary business_expenses of his tiling business on the record before us we reject petitioners’ argument sec_105 on which petitioners rely provides in perti- nent part continued the taxpayer his spouse and dependents b applicable_percentage --for purposes of subparagraph a the applicable_percentage shall be determined under the following table for taxable years beginning in calendar year-- the applicable_percentage is-- through dollar_figure the legislative_history under sec_162 establishes that that statute was enacted to reduce the disparity between the tax treatment of owners of incorporated and unincorporated busi- nesses s rept pincite see also h rept pincite 10although petitioners rely on sec_105 and sec_106 in petitioners’ opening brief they rely only on sec_105 in petitioners’ answering brief sec_105 amounts received under accident and health_plans b amounts expended for medical_care -- gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the tax- payer his spouse and his dependents sec_106 on which petitioners also appear to rely provides sec_106 contributions by employer to accident and health_plans a general_rule -- except as otherwise provided in this section gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan a contribution by an employer to an accident_or_health_plan described in sec_106 includes a payment that such employer sec_105 provides a amounts attributable to employer contributions --except as otherwise provided in this section amounts received by an employee through acci- dent or health insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contribu- tions by the employer which were not includible in the gross_income of the employee or are paid_by the employer 12for purposes of sec_105 expenses for medical_care include amounts paid as premiums for insurance covering medical_care referred to in sec_213 and b sec_213 makes of premiums for an accident_or_health_insurance policy covering an employee sec_1_106-1 income_tax regs the record establishes that mr eyler paid dollar_figure of premi- ums for mr eyler’s wellmark health policy however petitioners have failed to produce evidence let alone credible_evidence see sec_7491 such as business records or canceled checks drawn on a business checking account of mr eyler that estab- lishes that mr eyler paid those premiums in his capacity as ms eyler’s employer pursuant to the unwritten health plan and that he did not pay those premiums in his individual capacity as the applicant for and the primary insured under mr eyler’s wellmark health policydollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that mr eyler as ms eyler’s employer paid directly or indirectly to ms eyler pursuant to the unwritten health plan the claimed dollar_figure of health insurance premiums in order to reimburse her for expenses_incurred or paid for the medical_care of her spouse and 13the parties stipulated that audrey eyler’s salary plus benefits is reasonable_compensation for the work she performed however the parties have not stipulated and the record does not otherwise establish the benefits to which the parties are referring we have found that petitioners have failed to carry their burden of showing that mr eyler paid the premiums for mr eyler’s wellmark health policy in his capacity as ms eyler’s employer pursuant to the unwritten health plan herselfdollar_figure see sec_105 on that record we further find that petitioners have failed to carry their burden of establish- ing that mr eyler’s payment of those premiums constitutes a contribution that mr eyler as ms eyler’s employer made to the unwritten health plan see sec_106 sec_1_106-1 income_tax regs on the record before us we also find that petitioners have failed to carry their burden of establishing that any portion of the claimed health insurance premiums is an ordinary_and_necessary_expense paid_or_incurred by mr eyler in carrying on his tiling business see sec_162 sec_1_162-10 income_tax regsdollar_figure based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled under sec_162 to the dollar_figure deduction for employee benefit programs claimed in 14petitioners’ reliance on revrul_71_588 1971_2_cb_91 is misplaced that revenue_ruling involved a taxpayer- employer who operated a sole_proprietorship with several full- time employees including his spouse and who maintained an accident_and_health_plan for the benefit of those employees and their families in contrast to the instant case pursuant to that plan the taxpayer-employer in revrul_71_588 reim- bursed each taxpayer-employer’s employees for expenses_incurred for the medical_care of themselves their spouses and their dependents on such facts revrul_71_588 held that the reimbursed amounts received by the employees are not includible in their gross_income pursuant to sec_105 and that such amounts are deductible by the taxpayer under sec_162 15see also albers v commissioner tcmemo_2007_144 petitioners’ schedule cdollar_figure we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent 16as discussed above respondent allowed in the notice that respondent issued to petitioners for their taxable_year dollar_figure of the claimed dollar_figure of health insurance premiums as a deduction for self-employed health insurance see sec_162
